Title: From Benjamin Franklin to Samuel Smith, 8 September 1779
From: Franklin, Benjamin
To: Smith, Samuel


Sir
Passy, 8 sept. 1779
I received yours of the 2d. Instant, and am very sorry for your Misfortune: the Loan office Bills you destroyed to prevent their falling into the hands of the Enemy, you do not sufficiently describe; it is necessary for me to know before I can find out whether they have not been already presented the following particulars of each Bill, viz Number, Quantity of Dollars, Date, In whose favour drawn, and by whom Countersigned. If they Should be presented hereafter some of these Particulars may enable me to Stop them. As soon as you favour me with this Description I Shall take the earliest Opportunity of complying with your Request. I have the honour to be, Sir &c. &c.
M. Saml. Smith. Nantes.
